Filed:   August 13, 1997


                  UNITED STATES COURT OF APPEALS

                      FOR THE FOURTH CIRCUIT



                              No. 97-1853
                             (CA-97-43-C)



Planned Parenthood of the Blue Ridge, et al,

                                             Plaintiffs - Appellees,

         versus

James L. Camblos, etc.,

                                              Defendant - Appellant.




                              O R D E R


    The Court further amends its opinion filed June 30, 1997, and

amended July 28, 1997, as follows:
    On page 12, first paragraph, line 4 -- the word "statute" is

inserted between "notification" and "in."

    On page 12, second full paragraph, lines 12-13 -- the words

"an abortion" are inserted between "obtain" and "without."

    On page 13, line 4 of indented quotation -- the word "full" is

corrected to read "fully."

    On page 16, first full paragraph, lines 3 and 5 -- the word

"procedure" is inserted after the word "bypass."
                                - 2 -




    On page 19, first full paragraph, last line -- "Akron" is
corrected to read "Akron II."

    On page 20, first full paragraph, line 16 -- the comma after

the word "And" is deleted.

    On page 20, first full paragraph, lines 25 and 26 -- the word

"criteria" is corrected to read "criterion."
    On page 22, first paragraph, line 1 -- the words "a pregnancy"

are changed to read "pregnancies."
    On page 22, first full paragraph, line 2 -- the word "which"

is changed to read "that."

    On page 22, footnote 3, line        13 -- the sentence beginning

"But it is surely" is changed to begin "It is surely . . . ."

                                        For the Court - By Direction



                                           /s/ Patricia S. Connor
                                                    Clerk
                                               Filed: July 28, 1997


                  UNITED STATES COURT OF APPEALS

                      FOR THE FOURTH CIRCUIT



                            No. 97-1853
                           (CA-97-43-C)



Planned Parenthood, etc., et al,

                                            Plaintiffs - Appellees,

         versus

James L. Camblos, etc.,

                                             Defendant - Appellant.




                            O R D E R


    The Court amends its opinion filed June 30, 1997, as follows:

    On page 5, line 3 of paragraph after first indented quotation
-- a space is added between the words "within" and "parental."

                                     For the Court - By Direction



                                          /s/ Patricia S. Connor

                                                   Clerk
PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

PLANNED PARENTHOOD OF THE BLUE
RIDGE; HERBERT C. JONES, JR., M.D.;
PLANNED PARENTHOOD M, Planned
Parenthood of Metropolitan
Washington; VIRGINIA LEAGUE FOR
PLANNED PARENTHOOD; HILLCREST
CLINIC; RICHMOND MEDICAL
CENTER FOR WOMEN; THOMAS
GRESINGER, M.D.; COMMONWEALTH
WOMEN'S CLINIC; PLANNED
PARENTHOOD S, Planned Parenthood
                                                               No. 97-1853
of Southeastern Virginia,
Plaintiffs-Appellees,

v.

JAMES L. CAMBLOS, in his official
capacity as Commonwealth's
Attorney for the County of
Albemarle, and as a representative
of all the Commonwealth's
Attorneys in Virginia,
Defendant-Appellant.

On Application for Stay Pending Appeal.
(CA-97-43-C)

Submitted: June 30, 1997

Decided: June 30, 1997

Before LUTTIG, Circuit Judge.

_________________________________________________________________
Injunction stayed by published opinion.

_________________________________________________________________

COUNSEL

Richard Cullen, Attorney General of Virginia, David E. Anderson,
Chief Deputy Attorney General, Claude A. Allen, Deputy Attorney
General, William H. Hurd, Deputy Attorney General, OFFICE OF
THE ATTORNEY GENERAL, Richmond, Virginia, for Appellant.
Simon Heller, THE CENTER FOR REPRODUCTIVE LAW AND
POLICY, New York, New York; Karen A. Raschke, Richmond, Vir-
ginia, for Appellees.

_________________________________________________________________

OPINION

LUTTIG, Circuit Judge:

On February 20, 1997, after 18 years of public debate, the Virginia
General Assembly passed, by a substantial margin, Virginia's Paren-
tal Notice Act, Va. Code § 16.1-241(V), and on March 22, 1997, Vir-
ginia's Governor Allen signed the Act into law. By its terms, the Act
was to go into effect at 12:01 Tuesday morning, July 1.

As the title denotes, the Act is a parental notice statute, not a paren-
tal consent statute; it prohibits a physician from performing an abor-
tion on an unemancipated minor unless one parent has been notified
twenty-four hours in advance of the procedure. The Act also allows
notification to be made to a duly appointed legal guardian or custo-
dian of the minor, or one standing in loco parentis to the minor.

The Act expressly excepts from its prohibitions the performance of
abortions in circumstances in which the minor seeking the abortion
has been the victim of parental abuse or neglect, and circumstances
in which either an abortion is immediately necessary to prevent the
mother's death or there is insufficient time to permit notification with-
out exposing the minor to serious health risk.

Although the Supreme Court has never held that a parental notifi-
cation law must include a judicial bypass procedure in order to with-

                     2
stand constitutional challenge, see Lambert v. Wicklund, 117 S. Ct.
1169, 1171 (1997), the Parental Notice Act includes such a judicial
bypass procedure. That procedure permits authorization of an abor-
tion without parental notification for a minor who shows that she is
mature and capable of giving informed consent and for an immature
minor as to whom it is determined that an abortion would be in her
best interest.

The Act confers upon every minor who avails herself of the bypass
procedure the right to participate in the court proceedings on her own
behalf and to have counsel assist her throughout the proceedings. If
the minor so requests, the court is obligated to appoint counsel for the
purpose of assisting the young woman in the bypass proceedings.

The Act also provides that bypass proceedings, which are to be
conducted before the Commonwealth's Juvenile and Domestic Rela-
tions District Court, "shall be confidential." And the statute further
provides both that judicial bypass proceedings "shall be given prece-
dence over other pending matters so that the court may reach a deci-
sion promptly and without delay in order to serve the best interests
of the minor" and that they "shall be heard as soon as practicable but
in no event later than four days after the petition[seeking judicial
authorization] is filed."

Finally, insofar as is relevant to the matter sub judice, the Act pro-
vides any minor for whom judicial bypass of notification is denied
"an expedited confidential appeal to the circuit court."

Notwithstanding the Commonwealth's inclusion of a judicial
bypass procedure in its Parental Notification Act and of the other
aforementioned safeguards, the federal district court for the Western
District of Virginia, only hours before the Act was to become effec-
tive, preliminarily enjoined enforcement of the Act by the Common-
wealth, holding that a substantial probability exists that the Act is
facially unconstitutional. The district court had heard argument on the
matter over a month earlier.

At 4:00 p.m. on Monday afternoon, following issuance of the dis-
trict court's order and the district court's subsequent denial of the
Commonwealth's motion for stay of its decision, the Commonwealth

                     3
filed with me, as a single Circuit Judge, a motion to stay the district
court's injunction. At 7:45 p.m. that night, following a review of the
parties' submissions before the district court, the district court's opin-
ion, and the applicable Supreme Court precedents, I stayed the judg-
ment of the district court pending appeal.

In my judgment, the district court enjoined enforcement of the
Commonwealth's Parental Notification Act as a direct result of a mis-
reading of Supreme Court authority and a concomitant failure to
afford the Commonwealth the latitude to interpret its laws in the first
instance so as to avoid any possible federal constitutional infirmity,
a right to which a State is, with rare exceptions, entitled in our feder-
alist government of shared powers. Moreover, after a careful, inde-
pendent consideration of the applicable authorities from the Supreme
Court of the United States, I could not conclude that plaintiffs had
shown a substantial probability that they would prevail on the merits
of their facial challenge to the Virginia Act. Nor could I conclude that
the relative harms to the respective parties were such as to draw into
question my assessment of the appropriateness of the district court's
injunction based upon the plaintiffs' likelihood of success on the mer-
its of their claims. For these reasons I issued the stay.

I.

A.

The plaintiffs argued before the district court that the Parental Noti-
fication Act fails to ensure that the judicial bypass proceedings will
be completed expeditiously and that the minor's interests in confiden-
tiality will be sufficiently protected. The district court, however,
expressly rested its decision to enjoin enforcement of the Act upon a
conclusion that there was a substantial probability that the plaintiffs
would prevail on their third claim: that Virginia's Parental Notifica-
tion Act, and specifically its judicial bypass procedure, unconstitu-
tionally vests in the judges of the Juvenile and Domestic Relations
District Court the discretion to decline to authorize a physician to per-
form an abortion without parental notification, even after finding that
the minor woman is mature and capable of providing informed con-
sent. In enjoining the statute on this ground, the district court relied
entirely upon the Supreme Court's decision in Bellotti v. Baird, 443

                     4
U.S. 622 (1979) (Bellotti II), reasoning that, in that decision, the
Supreme Court set forth the constitutional standards applicable to
state parental notification statutes, not merely parental consent stat-
utes. Thus, said the district court, "[t]his court will . . . apply [Planned
Parenthood v.] Casey, [505 U.S. 833 (1992)] and Bellotti II to the
case at bar. Bellotti II requires that a judicial bypass satisfy four
criteria." See Memorandum Op. at 9. And the court went on to exam-
ine the judicial bypass provisions of Virginia's parental notification
statute under the criteria identified by the Court in Bellotti II as essen-
tial for a judicial bypass procedure within a parental consent statute
to satisfy the Constitution.

In Bellotti II, the Supreme Court did not address what, if any, judi-
cial bypass procedures are necessary in the context of a parental noti-
fication statute, such as Virginia's. At issue in Bellotti II was only
whether a state parental consent statute must include a judicial bypass
procedure, and, if it must, the requirements for such a procedure
under the Constitution. Thus, the Court held in that case:

          [I]f the State decides to require a pregnant minor to obtain
          one or both parents' consent to an abortion, it also must pro-
          vide an alternative procedure whereby authorization for the
          abortion can be obtained.
443 U.S. at 643 (footnote omitted). The Court then defined the consti-
tutional imperatives for the bypass procedure within parental consent
statutes as follows:

          A pregnant minor is entitled in such a proceeding to show
          either: (1) that she is mature enough and well enough
          informed to make her abortion decision, in consultation with
          her physician, independently of her parents' wishes; or
          (2) that even if she is not able to make this decision inde-
          pendently, the desired abortion would be in her best inter-
          ests. The proceeding in which this showing is made must
          assure that a resolution of the issue, and any appeals that
          may follow, will be completed with anonymity and suffi-
          cient expedition to provide an effective opportunity for an
          abortion to be obtained. In sum, the procedure must ensure
          that the provision requiring parental consent does not in fact

                     5
          amount to the "absolute, and possibly arbitrary, veto" that
          was found impermissible in [Planned Parenthood v.]
          Danforth, [428 U.S. 52, 74 (1976)].

Id. at 643-44 (footnote omitted).

It is clear, therefore, that the Court in Bellotti II did not articulate
the constitutional minima for a bypass procedure within a parental
notification statute. As the Supreme Court described Bellotti II in
Lambert:

          In Bellotti, we struck down a statute requiring a minor to
          obtain the consent of both parents before having an abortion,
          subject to a judicial bypass provision, because the judicial
          bypass provision was too restrictive, unconstitutionally bur-
          dening a minor's right to an abortion. The Court's principal
          opinion explained that a constitutional parental consent stat-
          ute must contain a bypass provision that meets four criteria
          ....

117 S. Ct. 1169 at 1170-71 (emphasis in original; citation omitted);
see also id. at 1171 (criticizing Ninth Circuit for failing to recognize
that Bellotti II involved a parental consent statute, not a parental noti-
fication statute). Indeed, as the Supreme Court itself observed in
Lambert, the Court did not even decide, in Ohio v. Akron Center for
Reproductive Health, 497 U.S. 502 (1990) (Akron II), whether "a
parental notification statute must include some sort of bypass provi-
sion to be constitutional." Lambert, 117 S. Ct. at 1171 (citation omit-
ted). And, of course, the Court has yet to decide this particular
question.

In concluding that the Supreme Court has held that a parental noti-
fication statute must meet the very same requirements that obtain for
a parental consent statute, the district court seems to have confused
the question of the standard of review applicable in facial challenges
to abortion statutes and the question of the substantive requirements
that a state's judicial bypass must satisfy if it is to meet constitutional
standards. It appears that the district court conflated these two distinct
questions because of its misreading of the Eighth Circuit's decision
in Planned Parenthood v. Miller, 63 F.3d 1452 (8th Cir. 1995), as

                     6
equating the two separate questions. Thus, for example, and most tell-
ingly, the district court stated that,

          [i]n [Miller], the Eighth Circuit considered whether Bellotti
          II or Salerno applied to a parental notification statute. The
          court concluded that "the [Supreme] Court[in Casey, 505
U.S. at 833,] effectively overruled Salerno for facial chal-
          lenges to abortion statutes" and went on to apply the Bellotti
          II standard[, and] [s]ignificantly, the Supreme Court denied
          certiorari of Miller.

Memorandum Op. at 8; see also id. (stating that plaintiffs argue that
"Casey left intact the Bellotti v. Baird standard of review for judicial
bypass provisions in parental consent statutes" (citations omitted)).
The Eighth Circuit in Miller, however, did not reason or hold as the
district court believed. That court first decided that the standard of
review articulated in Planned Parenthood v. Casey, 505 U.S. 833
(1992), rather than that in United States v. Salerno, 481 U.S. 739
(1987), applies to facial challenges to abortion statutes and then, sepa-
rately, concluded that a Bellotti II-type bypass procedure is required
if a parental notification statute is to be upheld under the Casey stan-
dard. As that court framed the standard of review issue before it:

          The critical issue in this case is a threshold one: what is the
          standard for a challenge to the facial constitutionality of an
          abortion law? The State would have us apply the test set out
          in United States v. Salerno, 481 U.S. 739, 107 S. Ct. 2095,
          95 L. Ed. 2d 697 (1987), under which "the challenger must
          establish that no set of circumstances exists under which the
          Act would be valid." Salerno, 481 U.S. at 745, 107 S. Ct.
          at 2100. Planned Parenthood, on the other hand, contends
          that the Supreme Court replaced the Salerno test in Casey,
          ___ U.S. ___, 112 S. Ct. 2791. Under Casey, it claims, an
          abortion law is unconstitutional on its face if, "in a large
          fraction of the cases in which [the law] is relevant, it will
          operate as a substantial obstacle to a woman's choice to
          undergo an abortion." Id. at ___, 112 S. Ct. at 2830.

Miller, 63 F.3d at 1456-57. And, indeed, the Eighth Circuit did not
even cite Bellotti II in its discussion of the appropriate standard of
review. See Miller, 63 F.3d at 1456-58.

                     7
The district court compounded the error created by its misreading
of Miller by misunderstanding the Supreme Court's decision in
Lambert as "reinforcing" its misreading of Miller. See Memorandum
Op. at 9. Specifically, the district court reasoned that the Supreme
Court affirmed in Lambert that Bellotti II applies in the context of
parental notification statutes because the Court described the Ninth
Circuit's error in that case merely as a "misapplication" of the Bellotti
II standard, and not as an application of the "wrong" standard. Thus,
said the district court:

          The Supreme Court reinforced the Eighth Circuit's Miller
          conclusion in Lambert v. Wicklund, 117 S. Ct. at 1169,
          when it reversed a Ninth Circuit decision which held the
          Montana Notice of Abortion Act unconstitutional under
          Glick v. McKay, 937 F.2d 434 (1991). In its opinion, the
          Court discussed the Ninth Circuit's application of the
          Bellotti II standard to the Montana act and concluded that
          the court had misapplied existing case law. Lambert, 117 S.
          Ct. at 1171. This discussion of the misapplication of the
          Bellotti II standard -- as opposed to the application of the
          wrong standard -- and the denial of certiorari in Miller
          leads this court to conclude that the Supreme Court intends
          for Casey and Bellotti II to be applied to parental notice
          bypass provisions. This court will therefore apply Casey and
          Bellotti II to the case at bar.

          Bellotti II requires that a judicial bypass satisfy four
          criteria.

Memorandum Op. at 9 (emphases in original; footnote and citations
omitted). Contrary to the district court's belief, the Court in Lambert
said nothing whatsoever concerning the standard of review applicable
to facial challenges to abortion regulation statutes, as one would
expect given that Lambert was a summary reversal of the Ninth Cir-
cuit's decision, without even argument. Indeed, neither Salerno nor
Casey is even so much as cited in the Court's relatively brief per
curiam opinion in Lambert.

In Lambert, the Supreme Court did, however, as the district court
noted, discuss the Bellotti II criteria. But it did so only in demonstra-

                     8
tion that "the judicial bypass provision . . . examined in Akron II was
substantively indistinguishable from . . . the Montana judicial bypass
provision at issue [in Lambert]" and, therefore, that the Ninth Cir-
cuit's Lambert decision "simply [could not] be squared with [the
Supreme Court's] decision in Akron II." 117 S. Ct. at 1171-72. The
Court emphatically did not apply Bellotti II, as the district court sur-
mised, having concluded that a parental notification statute must sat-
isfy Bellotti II's requirements for a bypass procedure within a parental
consent statute. In fact, the Court went out of its way to repeat both
that it had not held in Akron II that a parental notification statute must
include a bypass procedure and that it had held only that Ohio's
bypass provision "a fortiori . . . satisfied any criteria that might be
required for bypass provisions in parental notification statutes"
because it "satisfied the four Bellotti criteria required for bypass pro-
visions in parental consent statutes." Lambert, 117 S. Ct. at 1171
(emphases in original). The Court even chided the Ninth Circuit for
invalidating Nevada's parental notification statute in Glick v. McKay,
937 F.2d 434 (9th Cir. 1991), the decision as to which the Ninth Cir-
cuit concluded in Lambert that it was bound, "[d]espite the fact that
Akron II involved a parental notification statute, and Bellotti involved
a parental consent statute." In doing so, the Court cited and quoted
Justice Stevens' concurrence in the judgment in Bellotti II that Bellotti
II did not determine "the constitutionality of a statute which does no
more than require notice to the parents, without affording them or any
other third party an absolute veto." Lambert, 117 S. Ct. at 1171 n.3
(citing and quoting Bellotti II, 443 U.S. at 654 n.1 (Stevens, J., con-
curring in the judgment)).

In the end, therefore, the district court correctly seemed to recog-
nize that an issue has arisen as to whether, in Casey, the Supreme
Court sub silentio overruled its decision in Salerno on the standard of
review applicable to facial challenges to statutes regulating abortion,
and therefore that a question exists as to whether the plaintiff in a
facial challenge to an abortion statute must show that "no set of cir-
cumstances exists under which the Act would be valid," Salerno, 482
U.S. at 745, or instead must show only that "in a large fraction of the
cases in which [the law] is relevant, it will operate as a substantial
obstacle to a woman's choice to undergo an abortion." Casey, 505
U.S. at 895. See also Janklow v. Planned Parenthood, 116 S. Ct.
1582, 1583 (1996) (Stevens, J., respecting the denial of certiorari)

                     9
("Salerno's rigid and unwise dictum has been properly ignored in
subsequent cases even outside the abortion context."); id. at 1585
(Scalia, J., dissenting from denial of certiorari) (noting that the Court
has "sent mixed signals on the question," but affirming his belief that
the Court in Casey did not intend to change the Salerno standard);
Fargo Women's Health Organization v. Schafer, 507 U.S. 1013, 1014
(1993) (O'Connor, J., concurring in denial of application for stay and
injunction pending appeal) ("In striking down Pennsylvania's
spousal-notification provision [in Casey], we did not require petition-
ers to show that the provision would be invalid in all circumstances.
Rather, we made clear that a law restricting abortions constitutes an
undue burden, and hence is invalid, if, `in a large fraction of the cases
in which [the law] is relevant, it will operate as a substantial obstacle
to a woman's choice to undergo an abortion.'" (emphasis in origi-
nal)). Compare Casey v. Planned Parenthood, 14 F.3d 848, 863 n.21
(3d Cir. 1994), with Barnes v. Moore, 970 F.2d 12, 14 & n.2 (5th
Cir.), cert. denied, 113 S. Ct. 656 (1992).

The district court erred, however, in reasoning from its conclusion
that the Eighth Circuit was correct in Miller that Casey overruled
Salerno, that Bellotti II perforce establishes the proper standard of
review for facial challenges to abortion regulation statutes and
directly controls the inquiry as to the constitutionality of judicial
bypass procedures within parental notification (and not just parental
consent) statutes. It is plain not only that Bellotti II does neither, but
also that the scope of the substantive holding of the Court in that deci-
sion will be unaffected by the final resolution of the question of
whether the standard of review is that in Salerno or Casey. That is,
regardless of the standard of review for facial challenges finally
adopted, the Court held in Bellotti II only that a parental consent stat-
ute must include a judicial bypass procedure and only established the
procedures that must be provided for the bypass procedure in such a
consent statute.

Accordingly, the district court's conclusion on which its injunction
to the Commonwealth rested, namely, that the Supreme Court has
held that, in order to be constitutional, a parental notification statute
must include a judicial bypass procedure that satisfies Bellotti II's
requirements governing bypass procedures in parental consent stat-
utes, was simply in error.

                     10
B.

From the fact that the district court erred in concluding that the
Supreme Court has held that the bypass procedure within a parental
notification statute must mirror that procedure required within the
context of a parental consent statute, it follows that the district court
also erred in what was its effective holding that the Commonwealth's
Parental Notification Act necessarily is unconstitutional under the
strictures of Bellotti II. Once the district court concluded that Bellotti
II provides the constitutional standards by which parental notification
statutes are to be measured, the court observed that the Supreme
Court in Bellotti II held that "[i]f [a pregnant minor] satisfies the court
that she is mature and well enough informed to make intelligently the
abortion decision on her own, the court must authorize her to act with-
out parental consultation or consent." Memorandum Op. at 10 (quot-
ing Bellotti II, 443 U.S. at 647-48 (emphasis added by district court)).
The court then contrasted this requirement with the relevant provision
of the Commonwealth's Act, which provides that, "[a]fter a hearing,
a judge may authorize a physician to perform an abortion upon find-
ing that the minor is mature and capable of giving informed consent
to the proposed abortion." Va. Code § 16.1-241(V) (emphasis added).
Concluding that the Virginia statute confers upon the judicial officer
the absolute discretion whether to authorize a physician to perform an
abortion without notice, even after finding the minor mature, the dis-
trict court held that "[t]his discretion violates the Bellotti II rule for
`mature' minors." Memorandum Op. at 11.

As the district court correctly recited, the Supreme Court did hold
in Bellotti II that a statute falls short of constitutional standards if "it
permits judicial authorization for an abortion to be withheld from a
minor who is found by the superior court to be mature and fully com-
petent to make this decision independently." Bellotti II, 443 U.S. at
651. But, as explained above, this was a holding in the context of a
parental consent statute, not a parental notification statute, such as
Virginia's. Therefore, it is simply not the case, contrary to the district
court's conclusion, that a parental notification statute which vests
some amount of discretion in a judicial officer not to authorize an
abortion without notice, even upon a finding of maturity, is
necessarily unconstitutional per Bellotti II. And, as explained below,
there may well be reasons why the Court might not require, as a mat-

                      11
ter of constitutional law, that a judicial officer always authorize an
abortion without parental notification, even if the Court ultimately
does decide that a parental notification statute -- and a single-parent
notification statute in particular -- must include a judicial bypass provision
in order to satisfy the Constitution. In any event, as is also explained
below, it is premature at this juncture even to conclude that the Com-
monwealth confers any discretion on its judicial officers to require
parental notification of a mature minor's decision to obtain an abor-
tion.

II.

That the district court erred in concluding that Virginia's Parental
Notification Act is necessarily unconstitutional under Bellotti II does
not ipso facto mean that the district court erred in its conclusion that
the Act is unconstitutional, or more appropriately, in its conclusion
that there is a substantial likelihood that the Act is unconstitutional.
However, it is evident from a review of the Supreme Court authorities
most directly relevant to the determination of the constitutionality of
the Commonwealth's parental notification statute -- cases such as
Akron II and Hodgson v. Minnesota, 497 U.S. 417 (1990), which
were not even discussed by the district court because it believed itself
bound by Bellotti II -- that the district court's injunction is unsustain-
able even on alternative grounds from those upon which it issued.

In order to sustain the district court's injunction, it would have to
be substantially probable that the Supreme Court would announce
sequential holdings first, that a bypass procedure is indeed required
in the circumstance of a parental notification statute, as opposed to a
parental consent statute; second, that the same constitutional require-
ments as exist for the bypass procedure within parental consent stat-
utes also exist for a bypass procedure within a parental notification
statute; third, that the specific requirement of Bellotti II that a judicial
officer be required to authorize a bypass upon a finding of maturity,
also obtains in the context of parental notification statutes; and,
finally, that Virginia's parental notification act actually does purport
to allow a judicial officer to deny a minor authorization to obtain an abortion
without parental notification even upon a finding of maturity.

Of course, it is possible that the Supreme Court will ultimately
assent to such a series of holdings; but it can scarcely be said, based

                     12
upon its decisions and separate opinions to date, that it is substantially
probable that the Court will do so.

A.

The Supreme Court has repeatedly affirmed that the states have a
significant interest in encouraging minors to advise and consult with
parents in the course of making the abortion decision. The Court has
frequently observed, for example, that,

          [p]arental notice and consent are qualifications that typically
          may be imposed by the State on a minor's right to make
          important decisions. As immature minors often lack the
          ability to make fully informed choices that take account of
          both immediate and long-range consequences, a State rea-
          sonably may determine that parental consultation often is
          desirable and in the best interest of the minor. It may further
          determine, as a general proposition, that such consultation is
          particularly desirable with respect to the abortion decision
          -- one that for some people raises profound moral and reli-
          gious concerns.

Bellotti II, 443 U.S. at 640; see also Hodgson, 497 U.S. at 458
(O'Connor, J., concurring in part and concurring in the judgment in
part) (quoting same). It is unquestionable, therefore, that "the State
furthers a constitutionally permissible end by encouraging an unmar-
ried pregnant minor to seek the help and advice of her parents in mak-
ing the very important decision whether or not to bear a child." H.L.
v. Matheson, 450 U.S. 398, 409-410 (1981).

Moreover, the Court has manifestly, and quite pointedly, affirmed
the fundamental distinction between a requirement of parental consent
and a requirement of parental notification, recognizing that the latter
imposes a burden on the abortion decision different at least in degree,
and most likely in kind, from the former. Thus, writing for four mem-
bers of the Court in Hodgson, Justice Kennedy explained that,

          [the difference between notice and consent requirements]
          was apparent to us before and is apparent now. Unlike

                     13
          parental consent laws, a law requiring parental notice does
          not give any third party the legal right to make the minor's
          decision for her, or to prevent her from obtaining an abor-
          tion should she choose to have one performed. We have
          acknowledged this distinction as "fundamental," and as one
          "substantially modify[ing] the federal constitutional chal-
          lenge."
497 U.S. at 496 (quoting Bellotti v. Baird, 428 U.S. at 145, 148
(1976) (Bellotti I)). And both Justices Stevens and O'Connor have
similarly noted that,

          [a]lthough the Court has held that parents may not exercise
          "an absolute, and possibly arbitrary, veto" over [the abor-
          tion] decision, it has never challenged a State's reasonable
          judgment that the decision should be made after notification
          to and consultation with a parent.

Hodgson, 497 U.S. at 445 (opinion of Stevens, J.) (citation omitted).

B.

Consistent with this view of the relative interests of the state and
the minor woman in the context of parental notification, the Court on
several occasions has affirmed the power of the state to impose paren-
tal notification requirements in circumstances virtually identical to, if
not more burdensome on the abortion right than, those that will arise
under the Commonwealth's new Parental Notification Act.

In Hodgson, for example, the Supreme Court addressed the consti-
tutionality of a state law which required that both parents be notified
of a minor's decision to obtain an abortion. A majority of the Court
concluded that the statute at issue there was unconstitutional absent
a judicial bypass procedure because the state has no legitimate interest
in requiring two-parent notification. The majority of the Hodgson
Court that struck down the two-parent notification requirement absent
the judicial bypass procedure emphasized the unique burdens of two-
parent notification requirements and relied heavily upon the district
court's findings as to the harm that would result from requiring notifi-

                     14
cation of abusive parents in two-parent homes and absent parents. Id.
at 438-443.

Yet, in Hodgson, a separate section of the Minnesota statute pro-
vided that if the two-parent notification provision were enjoined, a
new two-parent notification provision, identical to the original statute
except for the addition of a judicial bypass procedure, would go into
effect. And a different majority of the Court held that this "utility"
provision was constitutional. The one Justice who was a member of
both majorities, Justice O'Connor, concluded that judicial bypass pro-
cedures made even the two-parent notification requirement constitu-
tional because they vitiated the "interference with the internal
operation of the family" caused by the requirement that both parents
be notified. Id. at 461 (O'Connor, J., concurring in part and concur-
ring in the judgment).

Furthermore, four Justices in Hodgson explicitly concluded that a
judicial bypass procedure is not constitutionally required even in the
two-parent notification context. Id. at 489 (Kennedy, J., concurring in
the judgment in part and dissenting in part).

Thus, from the various opinions offered in Hodgson, it is apparent
that four Justices believe that a judicial bypass provision is not even
required to sustain a parental notification statute, whether it be of the
two-parent or the one-parent kind. And it appears, although it is not
certain, that Justice Stevens and Justice O'Connor may hold that a
judicial bypass procedure is unnecessary in the context of a single-
parent notification statute. As Justice Stevens wrote for himself and
Justice O'Connor in Hodgson with respect to subdivision 2 of the
Minnesota statute, which did not include a judicial bypass provision:

          [I]t is clear that a requirement that a minor wait 48 hours
          after notifying a single parent of her intention to get an abor-
          tion would reasonably further the legitimate state interest in
          ensuring that the minor's decision is knowing and intelli-
          gent. We have held that when a parent or another person has
          assumed "primary responsibility" for a minor's well-being,
          the State may properly enact "laws designed to aid discharge
          of that responsibility." To the extent that subdivision 2 of

                     15
          the Minnesota statute requires notification of only one par-
          ent, it does just that.

Hodgson, 497 U.S. at 448 (opinion of Stevens, J.) (citations omitted).
Justice Stevens, in fact, seems to have stated as much rather unequiv-
ocally in his separate opinion in Akron II. See Akron II, 497 U.S. at
522 (Stevens, J., concurring in part and concurring in the judgment).
But regardless, Justice Stevens and Justice O'Connor certainly
believe that a single-parent parental notification statute is constitu-
tional with an appropriate judicial bypass provision. Justice O'Connor
believes that even a two-parent notification statute is constitutional
with an adequate bypass procedure. Therefore, based upon Hodgson
alone, one would most reasonably conclude that six Justices believe
that a single-parent parental notification statute is constitutional if it
includes an acceptable bypass procedure. See Hodgson, 497 U.S. at
479 (Scalia, J., concurring in the judgment in part and dissenting in
part).

And, indeed, in Akron II, decided the same day as Hodgson, the
Court upheld Ohio's single-parent notification statute whose judicial
bypass procedure is, in relevant respects, constitutionally indistinguishable from,
and arguably less protective of the minor's abortion right than, the
bypass procedure contained within Virginia's Parental Notification Act. The
Court in Akron II held that Ohio's bypass procedures would satisfy
even the Bellotti II criteria for a judicial bypass procedure within a
parental consent statute, observing that "it is a corollary to the greater
intrusiveness of consent statutes that a bypass procedure that will suf-
fice for a consent statute will suffice also for a notice statute." Akron
II, 511 U.S. at 511.

The bypass provision in the Ohio statute upheld by the Court in
Akron II provided that, "if the court finds, by clear and convincing
evidence, that the complainant is sufficiently mature and well enough
informed to decide intelligently whether to have an abortion, the court
shall issue an order authorizing the complainant to consent to the per-
formance or inducement of an abortion without the notification of her
parents, guardian, or custodian." Ohio Rev. Code § 2151.85(C)(1).
Virginia's statute provides that "[a]fter a hearing, a judge may autho-
rize a physician to perform an abortion upon finding that the minor
is mature and capable of giving informed consent to the proposed

                     16
abortion." Va. Code § 16.1-241(V). The only possible constitutionally
significant differences between these two provisions are the inclusion
in the Ohio statute of a "clear and convincing evidence" standard and
the apparent absence of any comparable provision in the Virginia stat-
ute, and the inclusion in the Ohio statute of the term "shall," rather
than the term "may," which appears in the Virginia statute. As to the
"clear and convincing evidence" standard, of course, its presence in
the Ohio statute actually works a greater burden on the minor's right
to an abortion than does a preponderance of the evidence standard. As
to the second point, and as explained further below, it is inappropriate
in this facial challenge to Virginia's statute for a federal court to pre-
sume that the Commonwealth will construe its statute so as to autho-
rize its judicial officers to deny authorization of an abortion without
notification to a mature woman if these officers are, as plaintiffs con-
tend, constitutionally required to authorize an abortion in this circum-
stance.

Second, both the Ohio statute and the Virginia statute provide for
judicial bypass of the notification requirement in cases where the
court finds that an abortion would be in the best interests of the minor.
The Ohio statute authorized an abortion, without notification, for any
minor who could prove by clear and convincing evidence either "that
there is evidence of a pattern of physical, sexual, or emotional abuse
of the complainant by one or both of her parents," or "that the notifi-
cation of the parents, guardian, or custodian . . . otherwise is not in the
best interest of the complainant." Ohio Rev. Code § 2151.85(C)(2).
Similarly, the Virginia notification law provides that a minor who
cannot establish her maturity is nonetheless entitled to a hearing to
"determine whether the performance of an abortion upon the minor
without notice to an authorized person would be in the minor's best
interest." Va. Code § 16.1-241. If the minor satisfies this burden, the
statute provides that the court "shall so authorize" a physician to per-
form an abortion. Id. Additionally, the Virginia statute at issue here
provides that, a physician needs "neither notice nor judicial authoriza-
tion . . . if the minor declares that she is abused or neglected and the
attending physician has reason to suspect that the minor may be an
abused or neglected child . . . or if, in the attending physician's good
faith medical judgment, (i) the abortion is medically necessary imme-
diately to avert the minor's death or (ii) there is insufficient time to
provide the required notice or judicial authorization because delay

                     17
would create a serious risk of substantial impairment of a major bod-
ily function or substantial physical injury." Va. Code § 16.1-241(V).

Third, both statutes guarantee confidential bypass procedures. The
Ohio statute forbade the court to "notify the parents, guardian, or cus-
todian of the complainant that she is pregnant or that she wants to
have an abortion," Ohio Rev. Code § 2151.85(D), and further pro-
vided that all bypass hearings "be conducted in a manner that will
preserve the anonymity" of the minor, including a requirement that
"the complaint and all other papers and records that pertain to an
action [for judicial bypass] . . . be kept confidential and are not public
records." Id. Similarly, the Virginia statute at issue here specifically
provides that "[c]ourt proceedings under this subsection shall be con-
fidential," and that "[n]otwithstanding any other provision of law, an
expedited confidential appeal to the circuit court shall be available to
any minor for whom the court denies an order authorizing an abortion
without notice." Va. Code § 16.1-241(V) (emphasis added). More-
over, the Chief Justice of the Virginia Supreme Court, in his role as
"the administrative head of the judicial system," Va. Const. Art. VI.
§ 3, has issued specific instructions to the judges and clerks who will
handle cases under the parental notification law to ensure that all
records and proceedings be kept strictly confidential. The Chief Jus-
tice imposed upon judges and clerks an obligation to adhere to the
most rigorous standard of "deep confidentiality," see Circuit and
J&DR Judges Materials at 12, and interpreted "[c]onfidentiality of the
proceedings (and the records of those proceedings)" as "a right specif-
ically guaranteed by Virginia Code § 16.1-241(V)," id. at 11 (empha-
sis added).1 These stringent confidentiality protections are clearly
_________________________________________________________________

1 This provision amply responds to plaintiffs argument below that the
law only makes "proceedings" confidential and does not explicitly guar-
antee the confidentiality of court records. Plaintiff's Memorandum of
Law at 21. The Virginia Supreme Court regulations also answer the
plaintiffs' second objection that the confidentiality provisions will be cir-
cumvented by other sections of the Virginia juvenile code which, while
guaranteeing "confidentiality" in juvenile proceedings, also provide that
the court shall issue a summons "to the parents, guardian, legal custo-
dian, or other persons as appear to the court to be necessary or proper
parties to the proceeding." Va. Code. Ann. § 16.1-263. Tracking the lan-
guage of the statute itself that confidentiality is to be maintained

                     18
sufficient to defeat plaintiffs' facial challenge to this newly-enacted
statute.

Finally, both statutes provide for expeditious resolution of the
bypass issue. Under the Ohio statute, the trial court was required to
make its decision within five business days of the filing of the minor's
petition, Ohio Rev. Code § 2151.85(B)(1); the court of appeals was
required to docket a minor's appeal within four days, Ohio St.
§ 2505.073(A); and the court of appeals was required to render a deci-
sion within five days of docketing the appeal. Id. Assuming that the
term "days" in these expedition provisions referred to business days,
it could take a minor up to 22 calendar days under the statute to obtain
judicial bypass of the notification requirement. The Virginia law, by
comparison, requires the court to make its initial bypass determination
no later than four days after the filing of a minor's petition, and it fur-
ther provides that a minor's appeal of a denial of bypass "shall be
heard and decided no later than five days after the appeal is filed." As
these expedition provisions make no reference to business days, it
appears as if the longest permitted interval between a minor's filing
of her petition and the resolution of an appeal could be significantly
shorter than the twenty-two days in the Ohio statute. Thus, Virginia's
bypass procedures are, if anything, more expeditious than the Ohio
procedures upheld by the Supreme Court in Akron II.2
_________________________________________________________________

"[n]otwithstanding any other provision of law," the Virginia Supreme
Court instructed that "[t]he customary exceptions to confidentiality
which are found in or read into Virginia Code §§ 16.1-302 and --305 are
not applicable to these bypass proceedings." See Circuit and J&DR
Judges Material at 12. Furthermore, the regulations provide that "[t]he
petitioner is the only party to [the bypass] proceeding" and that "[n]o par-
ent, guardian, custodian, or other person standing in loco parentis to the
petitioner should be served with a notice" of the proceeding. The Vir-
ginia Court's interpretation is clearly the most logical synthesis of the
Act and the background provisions governing juvenile proceedings: it
would make little sense for a judge to conclude that a parent is a "neces-
sary or proper part[y]" to a proceeding, the very purpose of which is to
avoid giving that parent notice of her child's actions.

2 Plaintiffs argued before the district court that, even though the Vir-
ginia statute requires that proceedings under the Act be "given prece-

                     19
C.

In the face of these authorities, and Hodgson and Akron II in partic-
ular, it would be reasonable to conclude that the Supreme Court may
not even require that a single-parent notification statute include a judi-
cial bypass procedure in order to pass constitutional muster. Even if
the Court does conclude that such a procedure is necessary, however,
it is all but certain, from the distinctly different burdens which the
Court believes are imposed by consent and notification statutes, that
it would not impose the identical requirements for notification bypass
as for consent bypass. For example, it does not follow from the fact
that the court has held that a minor's maturity is ample basis upon
which to deny the parents veto authority over the abortion decision (in
the form of a consent requirement), that the Court would also hold
that maturity likewise necessarily deprives the parents of their interest
in notification. The Court could hold that even a mature minor's abor-
tion right is not unduly burdened by a single-parent notification
requirement, in contrast to a consent requirement. And the Court
could, quite possibly, hold that a mature minor's abortion decision is
not unduly burdened by a residual discretion in a judicial officer to
require parental notification, because such a discretion, and the con-
comitant notification, does not deprive the minor of the ultimate deci-
sion as to whether or not to have the abortion. That is, it is quite
possible that the Court would not impose a requirement that the judi-
cial officer authorize an abortion for every minor whom he deter-
mines to be mature, a requirement from Bellotti II which is related to,
but distinct from, Bellotti II's first criterion. Compare Akron II, 497
U.S. at 511 (describing the first Bellotti II criterion only as being that
_________________________________________________________________

dence over other pending matters" so that the court "may reach a
decision promptly and without delay in order to serve the best interests
of the minor," Va. St. § 16.1-241, and that those proceedings "shall be
heard as soon as practicable but in no event later than four days after the
petition is filed," Va. St. § 16.1-241, a judge may nevertheless flout the
clear language of the statute and withhold decision for an indefinite time
after hearing a case under the act. Not only does this argument inappro-
priately ascribe a form of lawlessness to the judges of the Common-
wealth of Virginia, it is irrelevant in the context of a facial challenge to
this statute.

                     20
"the procedure must allow the minor to show that she possesses the
maturity and information to make her abortion decision, in consulta-
tion with her physician, without regard to her parents' wishes" (citing
Bellotti II, 443 U.S. at 643)), with District Court Memorandum Op.
at 9 (stating that Bellotti II's first criteria is that "the court hearing the
young woman's request must authorize the abortion if`she possesses
the maturity and information to make her abortion decision . . . .'" and
citing Akron II, 497 U.S. at 511, for that proposition).

But even were the Court to import wholesale the Bellotti II criteria
and other requirements directly into the parental notification context,
it seems all but certain that it would sustain, in a facial challenge, a
procedure such as that in Virginia's Parental Notification Act, which,
at the very least arguably, provides all of the protections required by
Bellotti II for parental consent statutes. Certainly, it cannot be con-
cluded that there exists a substantial probability that such a procedure
is unconstitutional.

This would seem to be all-the-more apparent in the wake of Casey,
wherein the Court emphasized that,

           [w]hat is at stake is the woman's right to make the ultimate
           decision, not a right to be insulated from all others in doing
           so.
505 U.S. at 877 (emphasis added), and reminded that,

           [r]egulations which do no more than create a structural
           mechanism by which the State, or the parent or guardian of
           a minor, may express profound respect for the life of the
           unborn are permitted, if they are not a substantial obstacle
           to the woman's exercise of the right to choose.

Id. Thus the Court held in that case that an informed consent statute,
which permitted women to obtain abortions only after being given
truthful and nonmisleading information regarding the nature of the
abortion procedure, did not "unduly burden" the abortion right, not-
withstanding the fact that the information that was required by the
statute to be provided could dissuade some women from terminating

                      21
pregnancies, because the provision merely "facilitates the wise exer-
cise of that right." Id. at 888.

D.

In the unlikely event that the Court were to impose on parental
notification statutes the identical procedural requirements that it has
held are constitutionally essential for consent statutes, it is, to be sure,
at least possible that the Court could invalidate a statute such as the
one at issue here on the ground relied upon by the district court (under
its mistaken reading of Bellotti II as requiring invalidation of Virgin-
ia's statute on this ground) to enjoin the state's enforcement of its
parental notification statute;3 namely, that the Parental Notification
Act provides that, "[a]fter a hearing, a judge may authorize a physi-
cian to perform an abortion upon a finding that the minor is mature
and capable of giving informed consent to the proposed abortion,"
Va. Code § 16.1-241(V) (emphasis added), whereas the Court held in
Bellotti II that, under the bypass procedure within a parental consent
statute, "[i]f a pregnant minor satisfies the court that she is mature and
well enough informed to make intelligently the abortion decision on
her own, the court must authorize her to act without parental consulta-
tion or consent." See Bellotti II, 443 U.S. at 647-48 (emphasis added).
But it is far-fetched to conclude that the Court would strike down a
statute like Virginia's on this ground, and especially in a facial chal-
lenge such as that waged at this juncture by plaintiffs.
_________________________________________________________________

3 The district court was not required to address plaintiffs' alternative
arguments that the Commonwealth's Parental Notification Act is uncon-
stitutional for the additional reasons that it fails to guarantee that the
bypass procedure will be completed expeditiously; that the minor's right
to confidentiality will not be abridged; and that the statute's criminal pro-
visions are impermissibly vague. However, the plaintiffs' arguments not-
withstanding, it is unimaginable that the Court would hold
unconstitutional the extensive procedures Virginia has put in place to
ensure confidentiality and expeditious resolution of the abortion question
within the bypass procedure. See discussion supra; see also Hodgson,
497 U.S. at 427 and n.9; Planned Parenthood v. Ashcroft, 462 U.S. 476
(1983). It would seem no more likely that the Court would strike down
this Act, on a facial challenge, as unconstitutionally vague. It is
surely true that there is not a substantial probability that it would invali-
date the Parental Notification Act on these grounds.

                     22
Even if the Constitution does require, as the plaintiffs and the dis-
trict court presume based upon Bellotti II, that the juvenile courts
excuse a minor from parental notification upon a showing of maturity,
Virginia law clearly and expressly requires that Virginia courts inter-
pret statutes so as to save them from unconstitutionality:

          There is a presumption that the legislature in the passage of
          an act did not intend to violate the constitution of the state
          or of the United States, and if such an act is susceptible of
          two constructions, one of which would make the same
          invalid as in violation of the state or federal constitutions
          and the other give validity to the act, the latter interpretation
          will be adopted upon the theory of legislative intent not to
          violate any provision of either of such instruments.

          Only when it is plainly in violation of the constitution may
          the court so decide.

17 M.J., Statutes, § 56. Therefore, even if Bellotti II's requirement for
consent statutes applies in the parental notification context, the Vir-
ginia courts would be required to interpret the term "may" in
§ 16.1-241(V) so as not to confer discretion upon the juvenile courts,
so long as the statutory language is "susceptible" of such an interpre-
tation. There is no question that the Virginia Supreme Court regards
the term "may" as susceptible of an interpretation that would render
this provision mandatory. In fact, the Virginia Supreme Court
recently interpreted the term "may" to be mandatory, despite the
inclusion of the word "shall" elsewhere in the same statute, in part to
avoid an unconstitutional construction. Harper v. Virginia Dep't of
Taxation, 462 S.E.2d 892 (Va. 1995). That such a saving construction
is available if necessary is alone sufficient to demonstrate the error in
the district court's conclusion that, while the federal courts and the
Virginia state courts are obligated to construe state statutes so as to
avoid their unconstitutionality, we would both be without the author-
ity to "rewrite" what the district court characterized as the "express,
carefully thought-out words of the Virginia General Assembly."
Memorandum Op. at 12.

In any event, the Commonwealth maintains that the statutory term
"may" need not confer discretion upon the juvenile courts to deny a

                     23
mature minor a judicial bypass in circumstances where an abortion
would otherwise be lawful, and there is no reason to conclude that the
Virginia courts would reject the reasonable construction offered by
the Commonwealth. The Commonwealth asserts that the statutory
language that a judge "may authorize a physician to perform an abor-
tion" upon a finding of maturity can reasonably be interpreted to
mean that the judge shall authorize such an abortion except where
such an abortion would otherwise be prohibited by law. According to
this argument, the Virginia legislature may well have chosen the per-
missive term "may" because the Virginia statute authorizes the abor-
tion itself, and not merely the minor "to act without parental"
consultation as in Bellotti II. Given this, using "shall" rather than
"may" would have had the effect of requiring judges to authorize
abortions even where they would be affirmatively prohibited by other
state abortion laws, such as Virginia's strict regulations on third-
trimester abortions. Interestingly, recognition of this kind of problem
may have underlay, even if subconsciously, the Supreme Court's own
transposition of the terms "may" and "shall" in Casey itself. The
Pennsylvania statute there at issue did provide, as plaintiffs contend
is constitutionally required here, that if both of the minor's parents
refused consent to the abortion, the court "shall" authorize a physician
to perform the abortion after a hearing in which it is determined that
the minor is mature. Casey, 505 U.S. at 905 (Appendix). Notwith-
standing the statute's use of the word "shall," the Court described the
bypass provision as if it were (at least according to plaintiffs' argu-
ments) permissive:

          If neither a parent nor a guardian provides consent, a court
          may authorize the performance of an abortion upon a deter-
          mination that the young woman is mature and capable of
          giving informed consent and has in fact given her informed
          consent.

Id. at 899 (emphasis added). Of course, it need not be decided here
that the state's proffered construction is the only reasonable construc-
tion, but rather only that the statute is reasonably susceptible of this
interpretation. Most certainly it is.

Furthermore, even if the term "may" could only be read as
discretion-conferring, that interpretation still would not justify invali-

                     24
dation of this statute. For the court is presented herein with a facial
challenge to a law that had not even become effective when the dis-
trict court ruled, and even now is but a day old. In this circumstance,
considering the particular substantive provision in question, it cannot
be said either that there are no circumstances in which the Act would
be valid, see Salerno, 482 U.S. 739, or that the provision poses a
"substantial obstacle" to the exercise of the abortion right "in a large
fraction" of cases, Casey, at 2829. The district court actually never
concluded otherwise. Rather, and in error for the reasons explained
supra, it simply held that, as a matter of existing constitutional prece-
dent, a notification statute that affords any discretion to judicial offi-
cers is per se unconstitutional.

In sum, even if it is possible that the plaintiffs in this action might
ultimately prevail on their claim, it simply cannot reasonably be con-
cluded that they are substantially likely to do so.

E.

The district court conclusorily determined also that the balance of
harms in this case favored the plaintiffs. This determination rested
seemingly exclusively on the court's conclusion that the Act was
likely unconstitutional. That is, because the court decided that the
statute was unconstitutional, it reasoned that the Commonwealth had
no legitimate interest in its enforcement, and that therefore the plain-
tiffs' interest in the right to abortion was necessarily paramount.
Enjoining the Act, the district court reasoned, would only "maintain
the status quo." See Memorandum Op. at 6-7. Once it is apparent that
plaintiffs cannot show a substantial likelihood of prevailing on the
merits of their claims, however, it is apparent that the particular bal-
ancing of harms undertaken by the court was necessarily in error. In
fact, if anything, the balance tips in favor of the Commonwealth, not-
withstanding the fundamental right at issue for the state's minor
women. The state not only has an interest in ensuring that the laws
enacted by the General Assembly and signed into law by the Gover-
nor are implemented, but the state also has a special interest in legis-
lation requiring parental notification of a minor's intention to obtain
an abortion, as the Supreme Court has repeatedly recognized. At the
very least, these interests must prevail where, as here, its legislation

                     25
is under facial challenge only and the likelihood that that legislation
will ultimately be held unconstitutional is remote.

III.

Because the district court precipitately interposed itself into the
democratic processes of the Commonwealth of Virginia, and it did so
on the basis of a palpable misunderstanding of the applicable
Supreme Court authorities, an immediate stay of that court's injunc-
tion against enforcement of the Commonwealth's newly-enacted
Parental Notification Act was warranted, and for these reasons did it
issue. In this context, the status quo is that which the People have
wrought, not that which unaccountable federal judges impose upon
them. In the end, if the necessary, but awesome, power of the federal
judiciary is to be respected, it must respect the People and their insti-
tutions of government -- even in the matters most profound.

IT IS SO ORDERED

Filed: July 3, 1997

                      26